Citation Nr: 1824321	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1999.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in July 2012. 

The issue of entitlement to service connection for PTSD has been restyled to better reflect the evidence and the Veteran's stated interests.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that the Veteran filed for service connection for PTSD in October 2011.  At that time, he submitted an evaluation from a private physician, E.W.H., M.D., stating that the Veteran had PTSD due to his period of service and a diagnosis of "chronic major depression."  The physician stated that the Veteran has nightmares and flashbacks since his service in Korea.  

In March 2012, the Veteran was provided a VA medical examination in relation to his claim for service connection.  The examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD, but diagnosed the Veteran with major depression and anxiety disorder, not otherwise specified.  With regard to the anxiety disorder, the examiner stated that the Veteran reported that loud noises or movement seen out of the corner of his eye make the Veteran want to check his home to make sure there is no threat.  The examiner also reported that the Veteran has dreams that cause him to wake up and check his house to make sure that it is safe.  No opinion was provided regarding whether the Veteran's depression or anxiety disorder were due to his period of service.    

In his August 2014 VA Form 9, the Veteran requested service connection for PTSD or depression, indicating a request that his claim should be considered for any acquired psychiatric disorder, rather than a claim solely for PTSD.  As the Veteran has a diagnosis of a depressive disorder and an anxiety disorder that manifests with symptoms similar to those described by E.W.H., M.D, the Board finds that an opinion should be obtained regarding whether the Veteran has an acquired psychiatric disorder, to include: PTSD, major depressive disorder, or an anxiety disorder, not otherwise specified due to his period of service. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The entire claims file and all electronic records should be made available to the examiner.  The examiner must report review of the claims file.  Any indicated tests and studies must be accomplished and all clinical findings must be reported.

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

a) At any time since October 19, 2011, has the Veteran had a current diagnosis of PTSD?  

The examiner is asked to review and discuss the September 2011 opinion provided by E.W.H., M.D.

b) Is it at least as likely as not that any acquired psychiatric disorder diagnosed since October 2011 (including major depressive disorder and anxiety disorder, not otherwise specified) was caused by, or incurred during, the Veteran's period of active service from May 1975 to May 1999.

The examiner should consider and discuss the Veteran's lay statements as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, she/he should so state with supporting rationale.

2. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




